Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (Figures 3-13) in the reply filed on 2/3/2022 is acknowledged. In the reply, Applicant indicated that claims 1-7 and 14-18 correspond to the elected species. Claims 8-13 are withdrawn from consideration.

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 should end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czerkie (US 6,062,382).
Regarding claim 1, Czerkie discloses a caddy (See Figs. 1-5) capable of storing a plurality of packages of urinary catheters and capable of holding a selected one of the plurality of packages for dispensing of the urinary catheter from the selected one urinary catheter package when a urinary catheter is needed for use, each urinary catheter package stored in the caddy containing and enclosing 
Regarding the intended use of the claimed invention “for storing a plurality of packages of urinary catheters and for holding…”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. If the prior art structure is capable of performing the intended use, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987). The caddy of Czerkie is fully capable of storing a plurality of packages of catheters in the manner defined in claim 1.
Regarding claim 2, Czerkie discloses the package material holder is positioned outside the caddy and near a side of the access opening (as shown in Fig. 1).
Regarding claim 3, Czerkie discloses the package material holder comprises a spring clip (portion 73 - See Figs. 6-7) capable of holding a portion of the second separated side of the package between the spring clip and the caddy body.
Regarding claim 4, Czerkie discloses the access opening is closable (See closed position shown in Fig. 4) to close the storage space capable of storage of the packages of catheters in the storage space and openable (See open position shown in Figs. 1 and 3) to allow access to a package when a catheter is to be dispensed.
Regarding claim 5, Czerkie discloses the caddy includes a second caddy body (20) movably mounted with respect to the caddy body and having a second access opening (23) of size and shape substantially corresponding to that of the access opening, said second caddy body movable to align the 
Regarding claim 6, Czerkie discloses the caddy body is cylindrical and the second caddy body is a cylindrical cap that rotatably fits over (See at least Fig. 4 which shows the top end 41 of the second caddy body fitting over the top end of the caddy body) an end of the caddy body and is rotatable between a position wherein the second access opening is aligned with the access opening to place the caddy in rotated open condition (As shown in Figs. 1 and 3) and a position wherein the second access opening is not aligned with the access opening so that the second caddy body blocks the access opening to place the caddy in rotated closed condition (as shown in Fig. 4).
Regarding claim 7, Czerkie discloses means for holding the second caddy body in the rotated open condition (63/51/26) when rotated to the open condition and for holding the second caddy body in the rotated closed condition when rotated to the closed condition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Czerkie (US 6,062,382) as applied to claim 1 above, in view of Carlozzi et al. (US 2007/0051650). As described above, Czerkie discloses the claimed invention except for the at least one bracket. However, Carlozzi teaches a caddy (at B – See Fig. 21) comprising a detachable bracket (bracket element at 400/402/404/410) for the purpose of transporting in a vertical orientation for easy access ([0059]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the caddy of Czerkie with a bracket as taught by Carlozzi in order to allow the caddy to be conveniently transported.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Czerkie (US 6,062,382) as applied to claim 1 above, in view of Alcorn (US 6,036,067). As described above, Czerkie discloses the claimed invention except for the additional pockets on the outside of the caddy. However, Alcorn teaches a caddy (10) for holding an object (22), wherein the caddy has pockets (pockets 36) on the outside of the caddy for the purpose of storing and transporting accessories along with the object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the caddy of Czerkie with pockets as taught by Alcorn in order to allow for storage of additional accessories. Furthermore, the pockets of Czerkie-Alcorn are fully capable of holding an opened packet of lubricating gel in opened position for insertion of an end of the catheter into the opened packet after removal of the catheter from the opened catheter package held in the caddy and an opened packet containing a sterile wipe for access to the sterile wipe.

Claims 1-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matthison-Hansen (US 2011/0114520) in view of Czerkie (US 6,062,382).
Regarding claims 1 and 18, Matthison-Hansen discloses a urinary catheter package (See Figs. 1-2), but does not disclose a storage caddy. However, Czerkie teaches a caddy (See Figs. 1-5) for storing a plurality of elongated objects (objects 99), comprising: a caddy body (10) forming a storage space (cavity within 10) for receiving and holding the plurality of objects in an access portion (portion of the storage space which can be accessed through opening 13) of the storage space; an access opening (13) extending from outside the caddy body into the access portion of the storage space capable of providing access by a user to the objects; and a package material holder (element 70 is capable of holding package material between 73 and 71) capable of receiving and holding a portion of the objects, for the purpose of providing protective storage of a plurality of elongated objects. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disposed a plurality of urinary packages of Matthison-Hansen within a caddy as taught by Czerkie in order to protect the urinary catheters and allow for convenient access when needed.
Furthermore, the caddy of Czerkie is capable of storing a plurality of packages of urinary catheters and capable of holding a selected one of the plurality of packages for dispensing of the urinary catheter from the selected one urinary catheter package when a urinary catheter is needed for use, each urinary catheter package stored in the caddy containing and enclosing in sealed condition a single urinary catheter and openable at an openable end of the urinary catheter package to expose an end of the urinary catheter contained in the package and with the urinary catheter package having an opposite end, the caddy capable of holding the selected package to allow opening of the selected package and removal of the catheter from the opened selected package, the storage space is capable of receiving and holding a plurality of packages of urinary catheters with the openable end of each urinary catheter package in the access portion of the storage space; the storage space capable of providing access by a 
Regarding the intended use of the claimed invention “for storing a plurality of packages of urinary catheters and for holding…”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. If the prior art structure is capable of performing the intended use, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 
Regarding claim 2, Czerkie discloses the package material holder is positioned outside the caddy and near a side of the access opening (as shown in Fig. 1).
Regarding claim 3, Czerkie discloses the package material holder comprises a spring clip (portion 73 - See Figs. 6-7) capable of holding a portion of the second separated side of the package between the spring clip and the caddy body.
Regarding claim 4, Czerkie discloses the access opening is closable (See closed position shown in Fig. 4) to close the storage space capable of storage of the packages of catheters in the storage space and openable (See open position shown in Figs. 1 and 3) to allow access to a package when a catheter is to be dispensed.
Regarding claim 5, Czerkie discloses the caddy includes a second caddy body (20) movably mounted with respect to the caddy body and having a second access opening (23) of size and shape substantially corresponding to that of the access opening, said second caddy body movable to align the second access opening with the access opening to open the access opening and to cover the access opening to close the access opening.
Regarding claim 6, Czerkie discloses the caddy body is cylindrical and the second caddy body is a cylindrical cap that rotatably fits over (See at least Fig. 4 which shows the top end 41 of the second caddy body fitting over the top end of the caddy body) an end of the caddy body and is rotatable between a position wherein the second access opening is aligned with the access opening to place the caddy in rotated open condition (As shown in Figs. 1 and 3) and a position wherein the second access opening is not aligned with the access opening so that the second caddy body blocks the access opening to place the caddy in rotated closed condition (as shown in Fig. 4).
.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matthison-Hansen (US 2011/0114520) in view of Czerkie (US 6,062,382) as applied to claim 1 above, in view of Carlozzi et al. (US 2007/0051650). As described above, Matthison-Hansen-Czerkie discloses the claimed invention except for the at least one bracket. However, Carlozzi teaches a caddy (at B – See Fig. 21) comprising a detachable bracket (bracket element at 400/402/404/410) for the purpose of transporting in a vertical orientation for easy access ([0059]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the caddy of Matthison-Hansen-Czerkie with a bracket as taught by Carlozzi in order to allow the caddy to be conveniently transported.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matthison-Hansen (US 2011/0114520) in view of Czerkie (US 6,062,382) as applied to claim 1 above, in view of Alcorn (US 6,036,067). As described above, Matthison-Hansen-Czerkie discloses the claimed invention except for the additional pockets on the outside of the caddy. However, Alcorn teaches a caddy (10) for holding an object (22), wherein the caddy has pockets (pockets 36) on the outside of the caddy for the purpose of storing and transporting accessories along with the object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the caddy of Matthison-Hansen-Czerkie with pockets as taught by Alcorn in order to allow for storage of additional accessories. Furthermore, the pockets of Matthison-Hansen-Czerkie-Alcorn are fully capable of holding an opened packet of lubricating gel in opened position for insertion of an end of the catheter .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735